The plaintiff in error, hereinafter called defendant, was convicted in the district court of Okfuskee county on a charge of murder, and was sentenced to life imprisonment in the state penitentiary.
This is a companion case to No. A-6886, Bainum v. State,45 Okla. Crim. 330, 282 P. 903, opinion filed November 23, 1929.
Defendant, with others, was charged with the murder of C.E. Ryan, a night watchman. We deem it unnecessary to make a statement of facts, as they are substantially the same as in the Bainum case, supra. Defendant was tried in September, 1927, and the appeal was lodged in this court April, 1928. An extension of time to file briefs was made, but it has long since expired, and no briefs have been filed, nor was there any appearance for oral argument at the time the case was submitted.
Where an appeal is prosecuted to this court upon conviction for a felony, and no briefs in support are filed, this court will examine the record for jurisdictional or fundamental errors and to ascertain if the evidence reasonably sustains the verdict. If no such error appears, and the evidence sustains the verdict, the case will be affirmed. A careful examination of the record in this case discloses no material error; there is an abundance of evidence to support the judgment.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 123